Name: 81/751/EEC: Council Decision of 17 September 1981 appointing additional members of the Advisory Committee on Safety, Hygiene and Health Protection at Work
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-09-24

 Avis juridique important|31981D075181/751/EEC: Council Decision of 17 September 1981 appointing additional members of the Advisory Committee on Safety, Hygiene and Health Protection at Work Official Journal L 269 , 24/09/1981 P. 0028 - 0029*****COUNCIL DECISION of 17 September 1981 appointing additional members of the Advisory Committee on Safety, Hygiene and Health Protection at Work (81/751/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES Having regard to the Treaty establishing the European Economic Community, Having regard to the Council Decision of 27 June 1974 on the setting up of an Advisory Committee on Safety, Hygiene and Health Protection at Work (1), and in particular Article 4 thereof, Having regard to the Treaty concerning the accession of the Hellenic Republic to the European Economic Community and to the European Atomic Energy Community, signed on 28 May 1979, together with the Council Decision of 24 May 1979 on the accession of the Hellenic Republic to the European Coal and Steel Community, and in particular Article 21 and Annex I to the Act annexed to them, Having regard to the list of candidates submitted by the Government of the Hellenic Republic, Whereas the term of office of the members of the Economic and Social Committee in office at the time of the accession of the Hellenic Republic expires on 22 November 1981; Whereas the Hellenic Republic will submit the names of candidates for appointment as alternate member in the trade union representatives category and employers' representatives category respectively at a later date, HAS DECIDED AS FOLLOWS: Article 1 The following are hereby appointed full members and alternate members of the Advisory Committee on Safety, Hygiene and Health Protection at Work for the period ending on 22 November 1981: I. Government representatives 1.2 // (a) Full members // (b) Alternate members // Mr G. Kanellopoulos // Mrs A. Kafetzopoulou // Mrs T. Stefanou // . . . . . . II. Trade union representatives 1.2 // (a) Full members // (b) Alternate members // Mr P. Iordanidis // Mr G. Dassis // Mr I. Boskainos // Mrs A. Iordanidou III. Representatives of employers' organizations 1.2 // (a) Full members // (b) Alternate members // Mr I. Tsakoussopoulos // Mrs P. Vafiadou // Mr P. Falalis // . . . (1) OJ No L 185, 9. 7. 1974, p. 15. Article 2 The Council will later appoint the two persons to act as alternate members representing the government and the employers' organizations respectively. Done at Brussels, 17 September 1981. For the Council The President G. HOWE . . .